DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
 
3.	Claims 1, 4-12, 14, 15, 20, 21 and 23 are pending.
Claims 5-12, 16 and 23, drawn to non-elected inventions and non-elected species are withdrawn from examination.  
	Claims 1, 4, 14, 15, 20 and 21 are examined on the merits with species, (a) reactive oxygen species (ROS) generator; and a. colon cancer. 

Withdrawn Grounds of Objection
Specification
4.	The disclosure is no longer objected to because:  on page 37 of the marked up copy of the specification submitted October 22, 2021, the last sentence in the Real-Time…section now ends with a punctuation mark, a period.

Withdrawn Grounds of Rejection 
Claim Rejections - 35 USC § 103
5.	The rejection of claims 1, 14, 15, 20 and 21 under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov Identifier NCT01776307, 9 pages, (posted January 28, 2013), and further in view of Abdiche et al., US 2016/0159905 A1 (effective filing December 3, 2015) is withdrawn.  

New and Maintained Grounds of Rejection 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 14, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (PNAS 112 (6): 1839-1844, February 10, 2015) as evidenced by IUPHAR/BPS Guide to Pharmacology product sheet (1 page, printed July 2022), and further in view of Abdiche et al., US 2016/0159905 A1 (effective filing December 3, 2015).  Li teaches BBI608, a small molecule identified by its ability to inhibit gene transcription driven by Stat3 and cancer stemness properties, can inhibit stemness gene express and block spherogenesis of or kill stemness-high cancer cells isolated from a variety of cancer types”, including colon cancer, see the abstract on page 1839; page 1840, Figure 1(C); page 1841, Figure 3(A)-(C) and BBI608…section; Table 2 on page 1842. BBI608 was able to effectively block cancer relapse and metastasis in xenografted human colon cancer, see Figure 1(C) and 2nd column, 3rd paragraph on page 1840; Mouse Models on page 1844.  As evidenced by the product sheet, napabucasin is an art known ROS generator, see entire sheet.
	Li does not teach the antibody used for treatment was a PD-1 signal inhibitor.  
However, Abdiche teaches treating cancer with a programmed cell death protein 1 (PD-1) antibodies, see page 2, sections 0025, 0027, 0032-0034; and page 7, section 0072.  The PD-1 antibodies can be administered with other therapeutic agents can “be used in conjunction with, or administered separately, simultaneously, or sequentially with other agents that serve to enhance and/or complement the effectiveness of the agents”, see page 25, sections 0214, 0219 and 0220.  “[T]he anti-PD-1 antibody may precede or follow [another] agent treatment by intervals ranging from minutes to weeks”, see page 26, section 0230; and page 28, sections 02332-0235.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to effectively treat colon cancer, see both references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references to combine these therapeutic agents for treatment because it is a standard means of treating cancer and more specifically, “…anti-PD-1 antibodies…are effective in vivo to stimulate T cell proliferation”, see page 1 of Abdiche, section 0007.  Furthermore, ne of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references to combine these therapeutic agents for treatment because BBI608 has a broad spectrum of activity against stemness-high cancer cells, such as colon cancer cells, it is able to down regulate “…genes that encode key stemness transcription factors that are important for maintenance of pluripotency” and based on in vitro findings, preclinical toxicology studies and clinical trials “…it is well tolerated and associated with no signs of adverse effects on hematopoietic or other normal adult stem cells…”, see entire Li reference, particularly, page 1843, paragraphs before Materials…section. 

9.	Claims 1, 14, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov Identifier NCT01776307, 9 pages, (posted January 28, 2013) as evidenced by IUPHAR/BPS Guide to Pharmacology product sheet (1 page, printed July 2022), and further in view of Abdiche et al., US 2016/0159905 A1 (effective filing December 3, 2015).  
	NCT01776307 teaches a method of treating advanced colorectal cancer with BB1608 also known as napabucasin in combination with antibodies or chemotherapy.  BB1608 (napabucasin) is art known as a ROS generator or inducer, see pages 1-3.  As evidenced by the product sheet, napabucasin is an art known ROS generator, see entire sheet.
The Trial does not teach the antibody used for treatment was a PD-1 signal inhibitor.  
However, Abdiche teaches treating cancer with a programmed cell death protein 1 (PD-1) antibodies, see page 2, sections 0025, 0027, 0032-0034; and page 7, section 0072.  The PD-1 antibodies can be administered with other therapeutic agents can “be used in conjunction with, or administered separately, simultaneously, or sequentially with other agents that serve to enhance and/or complement the effectiveness of the agents”, see page 25, sections 0214, 0219 and 0220.  “[T]he anti-PD-1 antibody may precede or follow [another] agent treatment by intervals ranging from minutes to weeks”, see page 26, section 0230; and page 28, sections 02332-0235.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to effectively treat the cancer, see both references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Abdiche, combinatorial treatment is a standard means of treatment and more specifically, “…anti-PD-1 antibodies…are effective in vivo to stimulate T cell proliferation”, see page 1 of Abdiche, section 0007. 

10.	The rejection of claims 1, 4, 14, 15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissbach et al., US 8,258,181 B2, and further in view of Abdiche et al., US 2016/0159905 A1 (effective filing December 3, 2015) is maintained.  
	Applicants assert while the primary reference, “Weissbach specifically mentions tert-butyl hydroperoxide (TBHP) as a ROS generator”, “[it] is completely silent as to an antibody” and “…co-administration of antibodies of any kind, except for a brief mention of targeting antibodies for radioisotope treatment…”, see page 11 of the Remarks submitted October 22, 2021.  Applicants further argue “…none of the cited art alone or in combination provides a reason to administer a combination of a ROS generator and an anti-PD-1 antibody, an anti-PD-L1 antibody, or an anti-PD-L2 antibody”, as well as “the data in the specification provides evidence of unexpected results of a synergistic effect of the ROS generator and the antibody”, see page 11 of the Remarks submitted October 22, 2021.
Applicants conclude arguments stating the instant rejection “…relies entirely on impermissible hindsight” and there is no guidance to combine to the two therapeutic agents, see pages 11-13 of the Remarks. Applicants continue to argue as previously noted in the Final Action mailed May 19, 2022, the specification provides data showing the combination of either ROS generator, luperox or paraquat with a PD-L1 antibody provides unexpected synergistic effects, see last paragraph on page 12; and page 13 of the Remarks. Applicants’ arguments and Figures have been carefully considered, but fail to persuade.
The arguments are not persuasive because when compared to the closest prior art herein, it is found to be directed to latent properties, not unexpected results.  It would not have been unexpected for the claimed invention to achieve the results achieved by Applicants. As submitted by Applicants, TBHP is a ROS generator.  Applicants have not presented any scientific evidence that would persuade one of ordinary skill in the art that another known ROS generator with PD-1 signal inhibitor antibody would not render the same effect.  The combination of references do teach the claimed invention. The teachings of all these references embody tenets of the requirements for establishing a proper case of obviousness. 
The burden of demonstrating unexpected results rests on the party asserting them. In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). That burden has not been carried here because Applicants have not established that the results achieved implementing the claimed methods are unexpectedly superior compared to the closest prior art herein, which teach the claims’ limitations. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  One of ordinary skill in the art could have reasonably expected to successfully combine the references for such a purpose because each reference indicates successfully colon cancer treatment and Abdiche teaches a combination of anticancer therapeutic agents can be successfully administered and each agent complementing the other for the method endpoint of treating, eliminating and/or ameliorating colon cancer with the teachings herein, see all references. 
Furthermore, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Consequently, for the reasons of record and the analysis provided herein, the rejection is maintained.
Weissbach teaches a method of treating cancer including colon cancer with two anticancer agents including an oxidating agent that generates reactive oxygen species (ROS), see abstract; column 9, lines 15-27; column 12, lines 40-54; and Example 2 in column 36.  The oxidating agent is tert-Butyl hydroperoxide (TBHP), a ROS generator, see column 3, lines 65-67.       
Weissbach does not teach the additional anticancer agent is a PD-1 signal inhibitor.  
However, Abdiche teaches treating cancer including colon cancer with programmed cell death protein 1 (PD-1) antibodies, see sections 0025, 0027, 0032-0034 on page 2; and page 7, section 0072.  The PD-1 antibodies can be administered with other therapeutic agents can “be used in conjunction with, or administered separately, simultaneously, or sequentially with other agents that serve to enhance and/or complement the effectiveness of the agents”, see page 25, sections 0214, 0219 and 0220.  “[T]he anti-PD-1 antibody may precede or follow [another] agent treatment by intervals ranging from minutes to weeks”, see page 26, section 0230; and page 28, sections 02332-0235.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to effectively treat colon cancer, see both references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references, Abdiche in particular that combinatorial treatment is a standard means of treatment, each agent seemingly potentiates the effectiveness of the other anticancer agent and more specifically, “…anti-PD-1 antibodies…are effective in vivo to stimulate T cell proliferation”, see Weissbach column 2, line 33-column 2, 3; and page 1 of Abdiche, section 0007. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



13 July 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643